Citation Nr: 1642928	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  14-13 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a disability rating greater than 10 percent for dermatophytosis.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied the Veteran's claim for a disability rating greater than 10 percent for dermatophytosis.  The Veteran disagreed with this decision in March 2013.  He perfected a timely appeal in April 2014.

In March 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.

In April 2016, the Veteran appointed his Agent to represent him before VA by filing a properly executed VA Form 21-22a.

The Board notes that, in Johnson v. McDonald, 27 Vet. App. 497 (2016), the United States Court of Appeals for Veterans Claims (Court) held that the use of a corticosteroid constituted systemic therapy in terms of treating a service-connected skin disability.  VA's Office of General Counsel has appealed the Court's decision in Johnson to the United States Court of Appeals for the Federal Circuit.  The Board also has imposed a stay of adjudication for claims affected by Johnson; however, that stay specifically excluded appeals currently in Advance on Docket (AOD) status like this case.  

Accordingly, the Board finds that this appeal is not affected by the Johnson stay.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Unfortunately, as is explained below, the appeal is REMANDED again to the AOJ.  VA will notify the Veteran if further action is required.
REMAND

The Veteran contends that his service-connected dermatophytosis is more disabling than currently evaluated.  The Board acknowledges that this claim previously was remanded to the AOJ in March 2015.  

The Board notes initially that, in its March 2015 remand, it directed that the AOJ schedule the Veteran for appropriate examination to determine the current nature and severity of his service-connected dermatophytosis.  See Board remand dated March 30, 2015, at pp. 3-4.  The AOJ properly requested this examination in November 2015.  The Veteran advised VA in February and in April 2016 that he would be unable to attend this examination because he was preparing for spine surgery and would not be fully recovered from this surgery at the time of his pending VA examination.  The AOJ apparently treated this information as a refusal to report for the VA examination by the Veteran.  

The Board finds that the Veteran has presented good cause for his failure to report for his VA examination.  It is reasonable to infer that the Veteran would not have been able to attend his VA examination because it was scheduled while he still was recovering from spine surgery.  See 38 C.F.R. § 3.655 (2015); see also Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  

The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  Because the Veteran has presented good cause for his failure to report for his VA examination, the Board finds that, on remand, he should be scheduled for another VA examination to determine the current nature and severity of his service-connected dermatophytosis.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

The AOJ also should attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and/or his Agent and ask him to identify all VA and non-VA clinicians who have treated him for his service-connected dermatophytosis in recent years.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  As requested in the Board's March 2015 remand, schedule the Veteran for a VA skin examination to determine the current nature and severity of his service-connected dermatophytosis.  The Veteran should be asked to provide a complete medical history, if possible.  All indicated tests and studies should be accomplished and the findings reported in detail.

After reviewing the complete record and examining the Veteran, the examiner is asked to respond to the following: (a) identify all pathology related to the Veteran's dermatophytosis and indicate the percentage of the entire body affected and the percentage of exposed areas affected; and (b) indicate whether the Veteran has required systemic therapy such as corticosteroids, or other immunosuppressive drugs and the total duration of time needed for the therapy during a 12-month period.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.

3.  After completion of the above and any additional development the RO may deem necessary, the RO should review the expanded record and readjudicate the issue on appeal.  The Veteran and his Agent should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case then should be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

